Exhibit 10.1

APPENDIX A
Employer shall annually provide Employee with aggregate cash incentive
compensation potential comprised of the following four components (collectively,
the “Aggregate Cash Incentive Compensation Potential”) and weighted as a
percentage of Employee’s Basic Salary as indicated below. The Aggregate Cash
Incentive Compensation Potential for each of Components 1-3 shall be based upon
the achievement of threshold, target and maximum metrics for each such objective
Component times the applicable Weighted Percentage of Basic Salary as set forth
below:
•
achievement of a component “threshold” metric earns cash incentive compensation
of fifty percent (50%) of the applicable Weighted Percentage of Basic Salary;

•
achievement of a component “target” metric earns cash incentive compensation of
one hundred percent (100%) of the applicable Weighted Percentage of Basic
Salary; and

•
achievement of a component “maximum” metric earns cash incentive compensation of
two hundred percent (200%) of the applicable Weighted Percentage of Basic
Salary.

With respect to each of Components 1-3, the cash incentive compensation for
achievement (i) greater than the threshold metric and less than the target
metric and (ii) greater than the target metric, but less than the maximum
metric, shall be interpolated on a straight-line basis for actual results
between the threshold metric and the target metric, or the target metric and the
maximum metric, as applicable. Notwithstanding the above, the Compensation
Committee, in its sole discretion, (x) may award cash incentive compensation to
Employee for achievement that is less than the threshold metric and (y) may
award additional cash incentive compensation to Employee for achievement in
excess of the maximum metric. The applicable EBITDA metrics and any other
vesting metrics that vary from year to year will be set forth each year as an
Appendix B.
1.Component 1 – Weighted Percentage 37.50% - EBITDA. Component 1 shall represent
37.50% of the Aggregate Cash Incentive Compensation Potential. Component 1 shall
be comprised of the actual Hornbeck Offshore Services, Inc. ("Parent") earnings
before interest, taxes, depreciation, amortization and loss on early
extinguishment of debt calculated on a consolidated basis with Parent’s
subsidiaries ("EBITDA"), such actual Parent EBITDA performance, to be derived
from audited financial statements of Parent and its consolidated subsidiaries
prepared in accordance with generally accepted accounting principles ("GAAP"),
taking into account accruals for such Aggregate Cash Incentive Compensation for
Employee and other employees of Employer; compared to the annual Parent EBITDA
target set in advance by the Board (referred to herein as the "Target") for each
fiscal year under the term of this Agreement as contemplated below. For purposes
hereof, neither Target EBITDA nor actual EBITDA of Parent and its subsidiaries
on a consolidated basis shall include any special charges for any expenses that
will be required to be recorded for stock-based compensation, whether issued as
stock options, restricted stock units or phantom units. With respect to
Component 1, Employer and Employee agree that the Target is to be aggressively
set by the Compensation Committee such that this cash incentive for Employee is
aligned with Parent stockholder goals for each fiscal year. If in any year (or
portion thereof) Parent should issue additional equity in conjunction with any
acquisition, newbuild program or for any other purpose, the EBITDA Target
originally set for such year (or portion thereof) will be adjusted to take into
account the income statement effect of the use of proceeds. The minimum, target
and maximum metrics for this component are set forth in the table below.

A-1

--------------------------------------------------------------------------------



2.    Component 2 – Weighted Percentage 18.75% - Operating Margin. Component 2
shall represent 18.75% of the Aggregate Cash Incentive Compensation Potential.
Component 2 shall be based on where the Parent’s operating margin would rank
when included in an ordinal ranking of its publicly traded OSV industry peers
worldwide (“Public Company OSV Peer Group”) (currently there are 11 such peers)
based on operating margin. This ranking shall be based upon the latest available
data as of the applicable time of determination of the cash incentive
compensation; provided, however, that such operating margins for the Parent and
its Public Company OSV Peer Group shall be calculated on a comparable basis
using the same criteria and definitional formula. The minimum, target and
maximum metrics for this component are set forth in the table below.
3.    Component 3 – Weighted Percentage 18.75% - Safety. Component 3 shall
represent 18.75% of the Aggregate Cash Incentive Compensation Potential.
Component 3 shall be based on a comparison of the Parent’s Total Recordable
Incident Rate (“TRIR”) on a consolidated basis for the applicable calendar year
compared to the Component 3 vesting metric set forth in the table below. The
threshold and target metrics utilize the annual TRIR industry benchmarks for the
International Association of Drilling Contractors (“IADC”) (for U.S. Waters),
the Offshore Marine Service Association (“OMSA”), the International Support
Vessel Owners’ Association (“ISOA”) and the International Marine Contractors
Association (“IMCA”) based upon the latest available data as of the applicable
time of determination of the cash incentive compensation; provided, however,
that such TRIRs for the Parent, IADC, OMSA, ISOA and IMCA shall be calculated on
a comparable basis using the same criteria and definitional formula. Recognizing
that the Parent has historically outperformed these industry safety benchmarks,
the maximum metric utilizes the Parent’s own trailing three-year average TRIR on
a consolidated basis as a benchmark (which for periods prior to the sale of its
Downstream segment, shall only include the Parent’s Upstream segment). The
minimum, target and maximum metrics for this component are set forth in the
table below.
4.    Component 4 – Weighted Percentage 25% - Discretionary. Component 4 shall
represent 25.00% of the Aggregate Cash Incentive Compensation Potential.
Component 4 shall be determined at the sole discretion of the Compensation
Committee of the Parent’s Board of Directors based on the performance of the
Parent, on a consolidated basis, and Employee.
The following table sets forth the new "threshold", "target" and "maximum"
metrics for each non-discretionary component.


Component
Threshold Metric (50%)
Target Metric (100%)
Maximum Metric (200%)
Adjusted EBITDA
75% of the adjusted EBITDA Target
100% of the adjusted EBITDA Target
125% of the adjusted EBITDA Target
Operating Margin
Top 66.67% of the Parent’s Public Company OSV Peer Group
Top 50% of the Parent’s Public Company OSV Peer Group
Top 20% of the Parent’s Public Company OSV Peer Group
Safety
TRIR less than the average of four annual safety benchmarks for the most recent
year compiled by IADC, OMSA, ISOA and IMCA
TRIR less than the lowest of four annual safety benchmarks for the most recent
year compiled by IADC, OMSA, ISOA or IMCA
TRIR at least 10% less than the Parent's trailing three-year average TRIR


A-2

--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED TO:
EMPLOYEE
By:                         

Name:                         
HORNBECK OFFSHORE SERVICES INC.



By:                         

Name:                         

Title:                         
 








A-3